              Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 1 of 32



 1   Mark C. Mao, CA Bar No. 236165             William S. Carmody (admitted pro hac vice)
     Sean P. Rodriguez, CA Bar No. 262437       Shawn Rabin (admitted pro hac vice)
 2
     Beko Richardson, CA Bar No. 238027         Steven M. Shepard (admitted pro hac vice)
 3   BOIES SCHILLER FLEXNER LLP                 Alexander Frawley (admitted pro hac vice)
     44 Montgomery St., 41st Floor              SUSMAN GODFREY L.L.P.
 4   San Francisco, CA 94104                    1301 Avenue of the Americas, 32nd Floor
     Tel.: (415) 293-6800                       New York, NY 10019-6023
 5   Fax: (415) 293-6899                        Tel.: (212) 336-8330
     mmao@bsfllp.com                            Fax: (212) 336-8340
 6
     srodriguez@bsfllp.com                      bcarmody@susmangodfrey.com
 7   brichardson@bsfllp.com                     srabin@susmangodfrey.com
                                                sshepard@susmangodfrey.com
 8   James Lee (admitted pro hac vice)          afrawley@susmangodfrey.com
     Rossana Baeza (admitted pro hac vice)
 9   BOIES SCHILLER FLEXNER LLP                 John A. Yanchunis (admitted pro hac vice)
     100 SE 2nd St., 28th Floor                 Ryan J. McGee (admitted pro hac vice)
10
     Miami, FL 33131                            MORGAN & MORGAN
11   Tel.: (305) 539-8400                       201 N. Franklin Street, 7th Floor
     Fax: (303) 539-1307                        Tampa, FL 33602
12   jlee@bsfllp.com                            Tel.: (813) 223-5505
     rbaeza@bsfllp.com                          jyanchunis@forthepeople.com
13                                              rmcgee@forthepeople.com
14   Amanda K. Bonn, CA Bar No. 270891
     SUSMAN GODFREY L.L.P
15   1900 Avenue of the Stars, Suite 1400
     Los Angeles, CA. 90067
16   Tel: (310) 789-3100
     Fax: (310) 789-3150
17   abonn@susmangodfrey.com
18
     Attorneys for Plaintiffs
19
                                  UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA

21

22    CHASOM BROWN, WILLIAM BYATT,              Case No. 5:20-cv-03664-LHK-SVK
      JEREMY DAVIS, CHRISTOPHER
23    CASTILLO, and MONIQUE TRUJILLO            PLAINTIFFS’ MOTION TO COMPEL
      individually and on behalf of all other   REGARDING DISPUTE P3
24    similarly situated,

25                              Plaintiffs,

26       v.

27    GOOGLE LLC,

28                              Defendant.
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 2 of 32



 1                                           INTRODUCTION
             Since September 2020, Plaintiffs have sought relevant discovery concerning Plaintiffs’
 2
     data (Dispute P3, RFP 18). Unfortunately, Google has persistently opposed this discovery, made
 3
     limited and obscured productions,1 and withheld relevant data that should have been produced
 4
     pursuant to the Court orders.
 5
             Testimony by Google’s 30(b)(6) representative, Dr. Glenn Berntson, on June 16 confirmed
 6
     that Google is
 7
                                                                                                         r.
 8
     Berntson testified that Google
 9
                                        and that Google
10
                            .
11
             Based on that testimony and other recent discovery, Plaintiffs now request an order from
12
     the Court requiring Google to: (1) produce all data linked or mapped to any identifier associated
13
     with Plaintiffs or their devices, including without limitation (including all data associated or
14
     mapped with authenticated, unauthenticated, device-based, pseudonymous, and any other
15
     identifiers, such as
16
         ); (2) produce an adequately prepared corporate representative to testify about all of Google’s
17
     mapping and tracking across all of Google’s technologies; and (3) provide Plaintiffs’ attorneys and
18
     experts, with the assistance of the Special Master, onsite access to a clean room in which Plaintiffs’
19
     attorneys and experts will be permitted to access and use internal Google tools, logs, and data for
20
     purposes of identifying the authenticated and unauthenticated data concerning the named Plaintiffs
21
     and their devices, including                   reflected in Exhibit 1. Plaintiffs respectfully request
22
     the Court grant and compel this relief by July 16, 2021.
23
24

25
     1
26     Since briefing on these disputes was ordered, Google has very recently made voluminous
     productions: on the evening of June 14, Google produced approximately 59,280 pages of
27   documents, and on the evening of June 18, Google made three productions to Plaintiffs totaling
     approximately 91,750 pages of documents. All previous productions totaled approximately
28   78,542 pages, chiefly consisting of Google’s publicly-available policies. Plaintiffs have been
     reviewing and continue to review these documents.
                                          1
         PLAINTIFFS’ MOTION TO COMPEL RE: P3                            CASE NO. 5:20-CV-03664-LHK
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 3 of 32


                                               BACKGROUND
 1
             On September 30, 2020, Plaintiffs served RFP No. 18 (Dispute P3). RFP 18 requests
 2
     “Documents concerning Plaintiffs, including Plaintiffs’ use of Google services, all data collected
 3
     by Google from and regarding Plaintiffs, and Google’s use of all data collected by Google from
 4
     and regarding Plaintiffs.” See Dkt. 140 at 6–7. The parties met and conferred regarding this request,
 5
     with Google demanding and Plaintiffs providing certain consent forms. Dkt. 133-1, at 3. Google
 6
     never denied that Plaintiffs’ data is mapped and stored at Google; instead, Google has claimed that
 7
     internal Google policies prevented it from accessing and producing Plaintiffs’ data. Plaintiffs at all
 8
     times sought all data that Google has on Plaintiffs and their activity, as well as identifiers and other
 9
     mechanisms by which Google maps and tracks Plaintiffs (whether by their accounts, devices,
10
     electronic addresses, or otherwise).
11
             In late May and early June 2021, pursuant to Google’s request and the Court’s guidance,
12
     Plaintiffs provided Google with what Google deems “unauthenticated cookies’ values” in the form
13
     of                               contained in cookies placed on Plaintiffs’ devices while they were
14
     browsing privately in Chrome’s Incognito mode. On June 2, this Court ordered Google to use those
15
     values to produce “all of the unauthenticated data that is associated from this search by th[o]se
16
     identifiers.” Dkt. 194-3, at 30:24–25. On June 9, Google produced what it alleged were “data
17
     associated with the              IDs in the Display Ad Log that has X-Client-Data Header
18
     information.” Ex. 3. Despite Plaintiffs repeatedly framing the scope of the request to include all
19
     data (e.g.,
20
                                                                                                  ), Google
21
     produced limited information based on those particular “unauthenticated cookies’ values,” without
22
     more. See Ex. 2. The values included                                      values, but Google did not
23
     provide any other data (e.g.,
24
                                                           or explanation of this production. Ex. 3.
25
             At the June 16 Rule 30(b)(6) deposition, Google produced Dr. Glenn Berntson, a Google
26
     engineering director focused on Google Ad Manager authorized buyers and open bidding. Dr.
27
     Berntson had limited knowledge of Google Analytics, was not familiar with technologies outside
28

                                           2
          PLAINTIFFS’ MOTION TO COMPEL RE: P3                            CASE NO. 5:20-CV-03664-LHK
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 4 of 32



 1   of Google Ad Manager, and could not adequately explain technologies involved with mapping and

 2   tracking Plaintiffs and their relevant activity. Ex. 5, at 17:24–19:18, 195:5–195:5; see Ex. 6

 3   (                                                             ). Dr. Berntson was not prepared to

 4   testify about Google’s

 5          Even though the parties repeatedly met and conferred about                     , an image of

 6   which was included in a prior submission to the Court, Dkt. 177, at 11, Dr. Berntson was not

 7   familiar with and unable to explain

 8            . Ex. 5, at 48:16–51:16, 76:19–23, 149:17–150:20, 182:1–182:24, 184:16–185:9. For

 9   example,

10                                                                          and Dr. Berntson was not

11   prepared to testify on                   . Ex. 5 at 51:1–17, 150:15–20, 182:1–24. Plaintiffs had

12   asked Google to produce Plaintiffs’ authenticated and unauthenticated data associated with their

13   device identifiers and IP addresses as far back as May 21. Ex. 7. Although Google had refused to

14   produce this data, Google was on notice of Plaintiffs’ interest in these identifiers, and yet Google

15   produced a Rule 30(b)(6) witness unprepared to answer any questions about those identifiers and

16   potential searches.

17          Dr. Berntson’s testimony at the same time confirmed that there are other identifiers that

18   can and should be used to produce data responsive to Plaintiffs’ requests. For example, Dr.

19   Berntson testified that,

20                                                                                      . Ex. 5, at 78:15–

21   81:20, 126:1–131:1. This is

22                                     Ex. 5, at 294:20–302:8. This data is then

23
24                                                          by Google. Ex. 5, at 122:10–123:7, 301:7–

25   302:8]]; Ex. 8, at ‘78436, ‘78439. None of this data

26                     has been produced by Google, including for the Plaintiffs.

27          Dr. Berntson also explained that such device data is

28                                                                      , but he could not identify where

                                          3
         PLAINTIFFS’ MOTION TO COMPEL RE: P3                          CASE NO. 5:20-CV-03664-LHK
              Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 5 of 32



 1   because he was not prepared. Ex. 5, at 322:8–325:1. He did testify, however, that a

 2

 3                       Ex. 5, at 52:1–53:7, 150:15–153:18, 266:4–271:20. Google has produced none

 4   of these                                                          r the Plaintiffs. Dr. Berntson’s

 5   testimony demonstrates that Google could obtain such data from Google’s data storage for the

 6   Plaintiffs.

 7           Dr. Berntson also conceded that

 8                                                                . Ex. 5, at 52:1–53:7, 150:15–152:4,

 9   171:22–172:8, 246:10–252:19, 270:15–271:20. The data associated with Plaintiffs’ Google

10   Analytics IDs also has not been produced by Google, and counsel for Google avoided questions

11   regarding the Google Analytics cookies or cookie values that Google would need from Plaintiffs,

12   if any, to obtain their Google Analytics IDs and associated data. Ex. 7. Indeed, Dr. Berntson

13   testified that Google collects

14                                     Ex. 5, at 266:18–267:9, 309:19–310:18. Again, Google has not

15   produced any of this data                                                       , including for the

16   Plaintiffs.

17                                        LEGAL STANDARDS
             A motion to compel is ripe when a party has failed to respond adequately to a discovery
18
     request. Fed. R. Civ. P. 37(a)(3). A party “may obtain discovery regarding any nonprivileged
19
     material that is relevant to any party’s claim or defense and proportional to the needs of the case,
20
     considering the importance of the issues at stake in the action, the amount in controversy, the
21
     parties’ relative access to relevant information, the parties’ resources, the importance of the
22
     discovery in resolving the issues, and whether the burden or expense of the proposed discovery
23
     outweighs its likely benefit.” Fed. R. Civ. P. 26(b). “The relevance standard is commonly
24
     recognized as one that is necessarily broad in scope in order to encompass any matter that bears
25
     on, or that reasonably could lead to other matter that could bear on, any issue that is or may be in
26
     the case.” Doherty v. Comentiy Capital Bank & Comentiy Bank, 2017 WL 1885677, *2 (S.D. Cal.
27
     May 9, 2017) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). “Wide
28

                                         4
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                           CASE NO. 5:20-CV-03664-LHK
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 6 of 32



 1   access to relevant facts serves the integrity and fairness of the judicial process by promoting the

 2   search for truth.” Epstein v. MCA, Inc., 54 F.3d 1422, 1423 (9th Cir. 1995).

 3          The purpose of Rule 30(b)(6) is to streamline the discovery process. Great Am. Ins. Co. of

 4   N.Y. v. Vegas Const. Co., 251 F.R.D. 534, 538 (D. Nev. 2008). Rule 30(b)(6) “requires a

 5   corporation to designate a deponent sufficiently knowledgeable to testify on the corporation’s

 6   behalf about information know or reasonably available to the corporation.” Lofton v. Verizon

 7   Wireless (VAW) LLC, 308 F.R.D. 276, 289 (N.D. Cal. 2015) (citing Fed. R. Civ. P. 30).

 8   Corporations must not only produce sufficient persons to satisfy the request, “but more

 9   importantly, prepare them so that they may give complete, knowledge, and binding answers on

10   behalf of the corporation.” Id. (quoting Guifu Li v. A Perfect Day Franchise, Inc., No. 10-cv-

11   01189-LHK, 2011 WL 3895118, *2 (N.D. Cal. Aug. 29, 2011)).

12          When technologies fall within relevant discovery, courts have ordered production of those

13   technologies for inspection and testing by a party’s attorneys and experts. See, e.g., Elan

14   Microelectronics Corp. v. Apple, Inc., No. C 09-01531 RS, 2011 WL 2293224, *3 (N.D. Cal. June

15   8, 2011) (requiring Apple to allow plaintiffs’ expert to inspect an internal tool); S. Peninsula Hosp.,

16   Inc. v. Xerox State Healthcare, LLC, No. 3:15-cv-000177-TMB, 2019 WL 1873297, *6 (D. Alaska

17   Feb. 5, 2019) (compelling defendant to provide plaintiff’s expert with onsite access to a database

18   for purposes of “demonstrat[ing] the existence of the class”).

19                                              ARGUMENT
            For nearly nine months, Plaintiffs have sought access to data Google collected from and
20
     associated with their browsing activity, including the identifiers Google has used to track Plaintiffs
21
     through their devices and other means. Google has made incomplete productions consisting of
22
     partial data, then designated a witness with limited knowledge on these technologies for Plaintiffs’
23
     June 16 30(b)(6) deposition, thus obstructing Plaintiffs’ basic discovery. Plaintiffs’ attorneys and
24
     experts are entitled to production of all of Plaintiffs’ data, the deposition of an adequately prepared
25
     corporate designee, and should be permitted clean room access to Google’s tools and data to
26
     explore and gather Plaintiffs’ data, including without limitation to ascertain the identifiers that
27

28

                                         5
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                             CASE NO. 5:20-CV-03664-LHK
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 7 of 32



 1   Google has used to map and track Plaintiffs and test first-hand how Google’s mapping and tracking

 2   technologies work between Google’s products, such as                                                 .

 3      A. The Court Should Compel Google to Produce All Data Regarding Plaintiffs
 4          Plaintiffs have sought and are entitled to their data, including all authenticated and

 5   unauthenticated identifiers Google uses to map and track Plaintiffs, and the data so associated with

 6   them. These include the

 7

 8

 9                             identifiers,             identifiers, as well as any identifiers Google keys

10   or maps to those identifiers, such as

11                           . Ex. 1; Ex. 5, at 52:1–53:7, 197:3–198:11. These identifiers, and the data

12   so associated with them, are at the heart of this case.

13          The Court should order production of this data no later than July 16, 2021.

14              1. Plaintiffs’ Data is Highly Relevant
15          At the core of this litigation, Plaintiffs allege Google, without consent, surreptitiously

16   intercepts and collects Plaintiffs’ and Class Members’ activity while in private browsing mode,

17   including Chrome’s Incognito mode. See, e.g., Dkt. 136-1 ¶¶ 11, 63, 168, 173, 178, 183, 188, 192.

18   This data collection includes the website information, as well as Plaintiffs’ and Class Members’

19   respective IP addresses, browser and device information, user IDs, geolocation data, and cookie

20   data, which Google uses to fingerprint individuals across the internet for Google’s benefit, deriving

21   revenue from marketing and improving its products. Id, ¶¶ 63, 100.

22          Discovery has revealed that Google maps and tracks Plaintiffs’ and Class Members’ private

23   browsing activity even when they are not logged into any accounts (Google or otherwise). Dkt.

24   140 at 4. Although Google argues private browsing activity is not associated with “specific users,”

25   Dkt. 140, at 5, Google does not deny that

26
27

28                                    . Ex. 5, at 153:22–155:18. Indeed, Dr. Berntson testified that

                                         6
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                             CASE NO. 5:20-CV-03664-LHK
               Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 8 of 32



 1

 2                                                                         Ex. 5, at 52:1–53:7, 114:21–

 3   118:19, 120:1–123:7, 150:15–152:4, 171:22–172:8, 180:5–181:12, 246:10–252:19, 270:15–

 4   271:20.

 5          Instead, Google opposes locating this data because it might violate Google policies and

 6   procedures. Dkt. 155, at 5. This opposition is disingenuous: Google systems

 7                                                                           . Ex. 8, at ‘78435, ‘78436,

 8   ‘78438. And Plaintiffs provided their consent (for purposes of discovery) to access and produce

 9   this data in April. Dkt. 133-1, at 3. Plaintiffs are entitled to the data Google stores and maps to

10   their accounts, devices and hardware, and other identifiers that Google uses to map and track

11   Plaintiffs. The content, format, and volume of this information is paramount.

12               2. Google Faces No Undue Burden to Produce Plaintiffs’ Data
13          Google has demonstrated it can readily access Plaintiffs’ data             and other internal

14   technologies. Google has purportedly used some of Plaintiffs’ data to produce some of this data

15   based on the use of these technologies. Google can and should fulfill this discovery obligation

16   without any further delay. See, e.g., In re Google Litig., No. C 08-03172 RMW, 2011 WL 286173

17   (N.D. Cal. Jan. 27, 2011) (compelling discovery where party failed to demonstrate the burdensome

18   nature of the discovery request).

19      B. The Court Should Compel Google to Produce an Adequately Prepared Rule
           30(b)(6) Deponent
20
            Plaintiffs’ Rule 30(b)(6) deposition notice contained 12 topics. Ex. 4. Google refused to
21
     provide any testimony concerning its preservation of logs, databases, storage systems, and data
22
     structures containing Plaintiffs’ data for purposes of this litigation, including any changes during
23
     the class period (Topic 5). Ex. 5, at 13:1–16, 358:10–16. Dr. Berntson was not prepared to testify
24
     about any aspect of logs, databases, storage systems, and data structures containing Plaintiffs’ data
25
                                                                          whether it be identification of
26
     them (Topic 1), Google’s ability to search them (Topic 2), the origins of them (Topic 3), and the
27
     respective retention policies (Topic 4). Ex. 5, at 312:2–313:18, 366:16–367:13. Dr. Berntson was
28

                                         7
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                            CASE NO. 5:20-CV-03664-LHK
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 9 of 32



 1   not prepared to testify about

 2                                                                                                    Topic

 3   6). Ex. 5, at 47:18–48:14, 48:16–51:16, 76:19–23, 149:17–150:20, 182:1–182:24, 184:16–185:9.

 4          Google’s refusal to permit Dr. Berntson to testify about Topic 5, and failure to adequately

 5   prepare Dr. Berntson on Topics 1, 2, 3, 4, and 6, is tantamount to a failure to appear. Lofton, 308

 6   F.R.D. at 289 (citing JSR Micro, Inc. v. QBE Ins. Corp., No. C-09-03044 PJH (EDL), 2010 WL

 7   1957465, *2 (N.D. Cal. May 14, 2010)).

 8          The Court should order Google to produce an adequately prepared and knowledgeable

 9   witness or witnesses for testimony on Topics 1 through 6 no later than July 16, 2021.

10      C. The Court Should Compel Google to Provide Plaintiffs’ Attorneys and Experts
           With Clean Room Access, With the Special Master.
11
            Google has represented that it can use                    to pull data associated with Plaintiffs
12
     and their devices. Dkt. 155, at 4. Instead of doing a search by Plaintiffs’ device identifiers, Google
13
     tried to lead Plaintiffs off the trail with new cookie values that Google wants Plaintiffs to generate
14
     from new private browsing sessions, while refusing to explain how Google tracks or stored
15
     Plaintiffs’ data, including with Google Analytics. Ex. 7. When Google produced the data, it was
16
     clear that these searches were not done with the data that Google had available, including device
17
     identifiers and IP addresses. See Ex. 2. Plaintiffs inquired to determine how the data was derived,
18
     and Google admitted it only conducted a limited search
19
           , but not the other data on the Plaintiffs that it already held. Ex. 3.
20
            Google did not produce any “unauthenticated data” associated with any of Plaintiffs’
21
     various devices or IP addresses (information that Plaintiffs provided in February) and only
22
     produced data strictly keyed “to Plaintiffs’ [new] raw cookie values,” without any data derived
23
                      or other technologies Google uses
24
                                                                     Ex. 5, at 153:22–155:18. Plaintiffs
25
     specifically inquired what                              and unauthenticated identifiers are associated
26
     with Plaintiffs, their devices, or browsers, and how those identifiers are derived, to which Google
27
     refused to respond. Further, in Google’s production
28

                                         8
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                              CASE NO. 5:20-CV-03664-LHK
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 10 of 32



 1                                                  Ex. 3, was listed as

 2   See, e.g., Ex. 2, at ‘78399.

 3           In addition, Google tracks

 4                                                             . Ex. 5, at 266:18–267:9, 269:18–271:10.

 5   None of Plaintiffs’                                         was produced. All of this is the same

 6   limited production Google proposed in the May 6 Joint Submission. Dkt. 155, at 4. Google has

 7   thus refused to produce “identification data for the named Plaintiffs . . . [including] authenticated

 8   data identifiers as to both the individuals and their devices provided Plaintiffs have provided the

 9   necessary device information, as well as unauthenticated data.” Dkt. 147-1, at 2.

10           Google has refused to be cooperative, and has been trying to burn the limited time that

11   Plaintiffs have to complete discovery. The Court should order Google, by July 16, 2021, to permit

12   Plaintiffs’ attorneys and experts with clean room access, with the Special Master, including access

13   to and use of the following tools and data: 1) the search tool shown in Goog-Brwn-000028920; 2)

14   any logs, databases, or other data structures containing data and information concerning the named

15   plaintiffs, their devices, and/or their browsers, whether authenticated or unauthenticated; and 3)

16   any additional tools or data necessary for purposes of identifying the authenticated and

17   unauthenticated identifiers tied to the named plaintiffs, their devices, and/or their browsers. In

18   advance of this access, the Court should also order Google to provide Plaintiffs’ attorneys and

19   experts with documents sufficient to guide their use of the tools and data, including documents

20   that describe the data format and fields.

21               1. Plaintiffs’ Data is Highly Relevant.
22           Plaintiffs incorporate by reference the arguments from Section (A)(1) above. Google stores

23   Plaintiffs’ data in various logs, databases, and other data structures accessible only by Google.

24               2. The Proposed Clean Room is Proportional to the Litigation.
25           Plaintiffs’ request for clean room access is less burdensome than alternatives and provides

26   Google with safeguards against dissemination; neither technical nor confidentiality issues prevent

27   this request. Plaintiffs have retained and disclosed their consulting experts to Google, and Google

28   approved those experts to receive and review all information designated under the Protective

                                         9
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                            CASE NO. 5:20-CV-03664-LHK
            Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 11 of 32



 1   Order—from confidential documents to source code. Dkt. 81. Google’s initial opposition to

 2   Plaintiffs’ clean room request was based on the “simple, non-prejudicial alternative” of Plaintiffs

 3   providing cookie values from their private browsing sessions to Google so that Google can produce

 4   the data Plaintiffs requested. Dkt. 155, at 5; Dkt. 177, at 12–13. Plaintiffs provided those values,

 5   and Google limited the production to cryptic, incomplete data, well short of the data Plaintiffs have

 6   repeatedly sought. Google has taken a paradoxical position, acknowledging that its internal tools

 7   are “confidential” under the protective order, but Plaintiffs’ attorneys’ and experts’ testing any of

 8   those tools would be unduly burdensome and not proportional to the litigation. Dkt. 177, at 12–13.

 9   Plaintiffs have identified the existence of mapping and tracking technologies, confirmed at least

10   basic functionality of those mapping and tracking technologies (e.g.,

11

12      ), and now seek unencumbered access to those technologies and other tools and data to obtain

13   all data associated with Plaintiffs and their devices and understand how Google uses it. Plaintiffs’

14   attempts to obtain this discovery through less-drastic means have been met with opposition and

15   incomplete responses, and Google has no basis to complain that Plaintiffs’ request for a clean room

16   is too difficult or burdensome. See, e.g., In re Google Litig., 2011 WL 286173 (compelling

17   discovery where party failed to demonstrate the burdensome nature of the discovery request).

18                                            CONCLUSION
            Based on the foregoing, Plaintiffs respectfully request the Court enter the order submitted
19
     with this motion.
20
21   Dated: June 23, 2021                          Respectfully submitted,

22
                                                   By: /s/ Michael F. Ram
23                                                        Michael F. Ram
24
                                                   Michael F. Ram (SBN 104805)
25                                                 mram@forthepeople.com
                                                   MORGAN & MORGAN
26                                                 COMPLEX LITIGATION GROUP
                                                   711 Van Ness Avenue, Suite 500
27                                                 San Francisco, CA 94102
                                                   Telephone: (415) 358-6913
28

                                        10
        PLAINTIFFS’ MOTION TO COMPEL RE: P3                            CASE NO. 5:20-CV-03664-LHK
        Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 12 of 32


                                     John A. Yanchunis (pro hac vice)
 1                                   jyanchunis@forthepeople.com
                                     Ryan J. McGee (pro hac vice)
 2
                                     rmcgee@forthepeople.com
 3                                   Ra O. Amen (pro hac vice)
                                     ramen@forthepeople.com
 4                                   MORGAN & MORGAN, P.A.
                                     201 N Franklin Street, 7th Floor
 5                                   Tampa, FL 33602
 6                                   Telephone: (813) 223-5505

 7                                   Amanda Bonn (CA Bar No. 270891)
                                     abonn@susmangodfrey.com
 8                                   SUSMAN GODFREY L.L.P.
                                     1900 Avenue of the Stars, Suite 1400
 9                                   Los Angeles, CA 90067
10                                   Telephone: (310) 789-3100

11                                   Mark C. Mao (CA Bar No. 236165)
                                     mmao@bsfllp.com
12                                   Beko Reblitz-Richardson (CA Bar No. 238027)
                                     brichardson@bsfllp.com
13                                   BOIES SCHILLER FLEXNER LLP
                                     44 Montgomery Street, 41st Floor
14                                   San Francisco, CA 94104
15                                   Telephone: (415) 293 6858
                                     Facsimile (415) 999 9695
16
                                     Jesse Panuccio (admitted pro hac vice)
17                                   jpanuccio@bsfllp.com
                                     BOIES SCHILLER FLEXNER LLP
18                                   1401 New York Ave, NW
                                     Washington, DC 20005
19
                                     Tel.: (202) 237-2727
20                                   Fax: (202) 237-6131

21                                   James Lee (admitted pro hac vice)
                                     jlee@bsfllp.com
22                                   BOIES SCHILLER FLEXNER LLP
                                     100 SE 2nd Street, Suite 2800
23
                                     Miami, FL 33131
24                                   Telephone: (305) 539-8400
                                     Facsimile: (305) 539-1307
25
                                     William Christopher Carmody (pro hac vice)
26                                   bcarmody@susmangodfrey.com
                                     Shawn J. Rabin (pro hac vice)
27                                   srabin@susmangodfrey.com
                                     Steven Shepard (pro hac vice)
28
                                     sshepard@susmangodfrey.com

                                     11
     PLAINTIFFS’ MOTION TO COMPEL RE: P3               CASE NO. 5:20-CV-03664-LHK
        Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 13 of 32


                                     Alexander P. Frawley (pro hac vice)
 1                                   afrawley@susmangodfrey.com
                                     SUSMAN GODFREY L.L.P.
 2
                                     1301 Avenue of the Americas, 32nd Floor
 3                                   New York, NY 10019
                                     Telephone: (212) 336-8330
 4
                                     Attorneys for Plaintiffs
 5

 6
 7

 8

 9

10
11

12

13
14

15

16
17

18

19
20
21

22

23
24

25
26
27

28

                                     12
     PLAINTIFFS’ MOTION TO COMPEL RE: P3                 CASE NO. 5:20-CV-03664-LHK
              Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 14 of 32



 1   Mark C. Mao, CA Bar No. 236165             William S. Carmody (admitted pro hac vice)
     Sean P. Rodriguez, CA Bar No. 262437       Shawn Rabin (admitted pro hac vice)
 2
     Beko Richardson, CA Bar No. 238027         Steven M. Shepard (admitted pro hac vice)
 3   BOIES SCHILLER FLEXNER LLP                 Alexander Frawley (admitted pro hac vice)
     44 Montgomery St., 41st Floor              SUSMAN GODFREY L.L.P.
 4   San Francisco, CA 94104                    1301 Avenue of the Americas, 32nd Floor
     Tel.: (415) 293-6800                       New York, NY 10019-6023
 5   Fax: (415) 293-6899                        Tel.: (212) 336-8330
     mmao@bsfllp.com                            Fax: (212) 336-8340
 6
     srodriguez@bsfllp.com                      bcarmody@susmangodfrey.com
 7   brichardson@bsfllp.com                     srabin@susmangodfrey.com
                                                sshepard@susmangodfrey.com
 8   James Lee (admitted pro hac vice)          afrawley@susmangodfrey.com
     Rossana Baeza (admitted pro hac vice)
 9   BOIES SCHILLER FLEXNER LLP                 John A. Yanchunis (admitted pro hac vice)
     100 SE 2nd St., 28th Floor                 Ryan J. McGee (admitted pro hac vice)
10
     Miami, FL 33131                            MORGAN & MORGAN
11   Tel.: (305) 539-8400                       201 N. Franklin Street, 7th Floor
     Fax: (303) 539-1307                        Tampa, FL 33602
12   jlee@bsfllp.com                            Tel.: (813) 223-5505
     rbaeza@bsfllp.com                          jyanchunis@forthepeople.com
13                                              rmcgee@forthepeople.com
14   Amanda K. Bonn, CA Bar No. 270891
     SUSMAN GODFREY L.L.P
15   1900 Avenue of the Stars, Suite 1400
     Los Angeles, CA. 90067
16   Tel: (310) 789-3100
     Fax: (310) 789-3150
17   abonn@susmangodfrey.com
18
     Attorneys for Plaintiffs
19
                                  UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA

21

22    CHASOM BROWN, WILLIAM BYATT,              Case No. 5:20-cv-03664-LHK-SVK
      JEREMY DAVIS, CHRISTOPHER
23    CASTILLO, and MONIQUE TRUJILLO            DECLARATION OF JOHN A.
      individually and on behalf of all other   YANCHUNIS IN SUPPORT OF
24    similarly situated,                       PLAINTIFFS’ MOTION TO
                                                COMPEL RE: P3
25                              Plaintiffs,

26       v.

27    GOOGLE LLC,

28                              Defendant.
             Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 15 of 32


                                DECLARATION OF JOHN A. YANCHUNIS
 1
             I, John A. Yanchunis, declare as follows:
 2
             1.        I am a partner with the law firm of Morgan & Morgan, P.A., counsel for Plaintiffs
 3
     in this matter.
 4
             2.        Pursuant to the Court’s June 8, 2021 Order on May 26, 2021 Joint Discovery
 5
     Submission, Dkt. 191, 191-1, I submit this Declaration providing foundation and a brief
 6
     explanation of the attachments.
 7
             3.        Exhibit 1: Google produced this document on April 14, 2021, Bates Labeled
 8
     GOOG-BRWN-00028920. Google designated this document as Confidential.
 9
10

11
             4.        Exhibit 2: Google produced this document on June 9, 2021, Bates Labeled GOOG-
12
     BRWN-00078395–99. Google designated this document as Highly Confidential – Attorneys’ Eyes
13
     Only.
14

15
             5.        Exhibit 3: This is Google’s correspondence responding to Plaintiffs’ questions
16
     concerning the production reflected in Exhibit 2, above. On June 9, 2021, Google produced what
17
     it purports to be
18
                            On June 10, 2021, Plaintiffs met and conferred with Google to discuss the
19
     production. At Google’s request, Plaintiffs put their inquiry in writing to Google on June 10, 2021.
20
     Google responded with this correspondence on June 15, 2021.
21
             6.        Exhibit 4: This is Plaintiffs’ April 27, 2021, Notice of Deposition pursuant to Rule
22
     30(b)(6).
23
             7.        Exhibit 5: This is the June 16, 2021, deposition transcript from Google’s Rule
24
     30(b)(6) designated corporate representative Dr. Glenn Berntson. Google designated this transcript
25
     as Confidential, and it contains documents that Google has designated as Confidential and Highly
26
     Confidential – Attorneys’ Eyes Only.
27

28
                                      1
      DECLARATION OF JOHN A. YANCHUNIS ISO                               CASE NO. 5:20-CV-03664-LHK
            MOTION TO COMPEL RE: P3
            Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 16 of 32



 1          8.      Exhibit 6: Google produced this document on April 9, 2021, Bates Labeled GOOG-

 2   BRWN-00026161. Google designated this document as Confidential.

 3                                             At the Rule 30(b)(6) deposition, Dr. Berntson had never

 4   seen this document before and could not provide any testimony concerning the contents of this

 5   document.

 6          9.      Exhibit 7: This is an email exchange between the Parties’ counsel concerning

 7   Plaintiffs’ attempts to locate

 8
 9
10          10.     Exhibit 8: Google produced this document on June 10, 2021, Bates Labeled

11   GOOG-BRWN-00078435–38. Google designated this document as Highly Confidential –

12   Attorneys’ Eyes Only.

13                                    At the Rule 30(b)(6) deposition, Dr. Berntson could not provide

14   any testimony concerning these logs.

15          I declare under penalty of perjury under the laws of the United States of America that the

16   foregoing is true and correct. Executed this 23d day of June, at Tampa, Florida.

17                                                       /s/ John A. Yanchunis
                                                         John A. Yanchunis
18

19
20
21

22

23
24

25
26
27

28
                                      2
      DECLARATION OF JOHN A. YANCHUNIS ISO                           CASE NO. 5:20-CV-03664-LHK
            MOTION TO COMPEL RE: P3
Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 17 of 32




THESE DOCUMENTS ARE
  REDACTED IN THEIR
      ENTIRETY




           EXHIBITS 1 – 3
Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 18 of 32




                 Exhibit 4
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 19 of 32



 1   Mark C. Mao, CA Bar No. 236165                   William S. Carmody (admitted pro hac vice)
     Sean P. Rodriguez, CA Bar No. 262437             Shawn Rabin (admitted pro hac vice)
 2   Beko Reblitz-Richardson, CA Bar No.              Steven M. Shepard (admitted pro hac vice)
     238027                                           SUSMAN GODFREY L.L.P.
 3
     BOIES SCHILLER FLEXNER LLP                       1301 Avenue of the Americas, 32nd Floor
 4   44 Montgomery Street, 41st Floor                 New York, NY 10019-6023
     San Francisco, CA 94104                          Tel.: (212) 336-8330
 5   Tel.: (415) 293-6800                             Fax: (212) 336-8340
     Fax: (415) 293-6899                              bcarmody@susmangodfrey.com
 6   mmao@bsfllp.com                                  srabin@susmangodfrey.com
     brichardson@bsfllp.com                           sshepard@susmangodfrey.com
 7

 8   James Lee (admitted pro hac vice)                John A. Yanchunis (admitted pro hac vice)
     Rossana Baeza (admitted pro hac vice)            Ryan J. McGee (admitted pro hac vice)
 9   BOIES SCHILLER FLEXNER LLP                       MORGAN & MORGAN
     100 SE 2 nd St., 28 th Floor                     201 N. Franklin Street, 7th Floor
10   Miami, FL. 33131                                 Tampa, FL 33602
     Tel.: (305) 539-8400                             Tel.: (813) 223-5505
11
     Fax: (305) 539-1307                              jyanchunis@forthepeople.com
12   jlee@bsfllp.com                                  rmcgee@forthepeople.com
     rbaeza@bsfllp.com
13                                                    Michael F. Ram, CA Bar No. 104805
     Amanda K. Bonn, CA Bar No. 270891                MORGAN & MORGAN
14   SUSMAN GODFREY L.L.P                             711 Van Ness Ave., Suite 500
15   1900 Avenue of the Stars, Suite 1400             San Francisco, CA 94102
     Los Angeles, CA 90067                            Telephone: (415) 358-6913
16   Tel: (310) 789-3100                              Fax: (415) 358-6923
     Fax: (310) 789-3150                              mram@forthepeople.com
17   abonn@susmangodfrey.com
18   Attorneys for Plaintiffs;
19   Additional counsel listed in signature blocks below

20                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
21                                        SAN JOSE DIVISION
22   CHASOM BROWN, WILLIAM BYATT,               Case No. 5:20-cv-03664-LHK
23   JEREMY DAVIS, CHRISTOPHR CASTILLO
     and MONIQUE TRUJILLO, individually and     PLAINTIFFS’ NOTICE OF DEPOSITION
24   on behalf of all other similarly situated, PURSUANT TO RULE 30(b)(6)

25                  Plaintiffs,
        v.
26

27   GOOGLE LLC,

28                  Defendant.

              PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                               CASE NO.: 5:20-cv-03664-LHK
      Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 20 of 32



 1          PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

 2   Procedure, on a date to be agreed upon by the Parties, counsel for Plaintiffs will take the videotaped

 3   deposition(s) of the designated representative(s) of Google LLC (“Google”) best able to testify as

 4   to the Topics set forth in Appendix A. Google has a duty to designate one or more officers, directors,

 5   managing agents, or other persons with sufficient knowledge to testify fully regarding the Topics

 6   listed in Appendix A. No later than ten business days prior to the deposition, Google shall identify

 7   the person(s) who will testify on its behalf pursuant to this notice and the matter(s) about which

 8   each person will testify. Google shall also produce to Plaintiffs any documents that Google used or

 9   plans to use to prepare the person(s) testifying.

10          The deposition(s) shall be taken through a mutually agreed upon videoconference program

11   and before a Notary Public or some other officer authorized by law to administer oaths for use at

12   trial. The deposition(s) will be videotaped and will continue from day to day until completed.

13

14   Dated: April 27, 2021                          BOIES SCHILLER FLEXNER LLP

15
                                                    By:______________________________
16
                                                         Mark C. Mao
17
                                                    Mark C. Mao, CA Bar No. 236165
18                                                  Sean P. Rodriguez, CA Bar No. 262437
                                                    Beko Reblitz-Richardson, CA Bar No. 238027
19                                                  BOIES SCHILLER FLEXNER LLP
                                                    44 Montgomery Street, 41st Floor
20
                                                    San Francisco, CA 94104
21                                                  Tel.: (415) 293-6800
                                                    Fax: (415) 293-6899
22                                                  mmao@bsfllp.com
                                                    srodriguez@bsfllp.com
23                                                  brichardson@bsfllp.com
24
                                         James Lee (admitted pro hac vice)
25                                       Rossana Baeza (admitted pro hac vice)
                                         BOIES SCHILLER FLEXNER LLP
26                                       100 SE 2nd Street, 28th Floor
                                         Miami, FL 33131
27                                       Tel.: (305) 539-8400
28                                       Fax: (305) 539-1307
                                         jlee@bsfllp.com
                                             2
              PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                               CASE NO.: 5:20-CV-03664-LK
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 21 of 32



 1                                     rbaeza@bsfllp.com

 2                                     William S. Carmody (admitted pro hac vice)
                                       Shawn Rabin (admitted pro hac vice)
 3
                                       Steven M. Shepard (admitted pro hac vice)
 4                                     Alexander P. Frawley (admitted pro hac vice)
                                       SUSMAN GODFREY L.L.P.
 5                                     1301 Avenue of the Americas, 32nd Floor
                                       New York, NY 10019-6023
 6                                     Tel.: (212) 336-8330
                                       Fax: (212) 336-8340
 7
                                       bcarmody@susmangodfrey.com
 8                                     srabin@susmangodfrey.com
                                       sshepard@susmangodfrey.com
 9                                     afrawley@susmangodfrey.com
10                                     Amanda K. Bonn, CA Bar No. 270891
                                       SUSMAN GODFREY L.L.P
11
                                       1900 Avenue of the Stars, Suite 1400
12                                     Los Angeles, CA 90067
                                       Tel: (310) 789-3100
13                                     Fax: (310) 789-3150
                                       abonn@susmangodfrey.com
14

15                                     John A. Yanchunis (admitted pro hac vice)
                                       Ryan J. McGee (admitted pro hac vice)
16                                     MORGAN & MORGAN
                                       201 N. Franklin Street, 7th Floor
17                                     Tampa, FL 33602
                                       Tel.: (813) 223-5505
18                                     jyanchunis@forthepeople.com
19                                     rmcgee@forthepeople.com

20                                     Michael F. Ram, CA Bar No. 104805
                                       MORGAN & MORGAN
21                                     711 Van Ness Ave., Suite 500
                                       San Francisco, CA 94102
22                                     Telephone: (415) 358-6913
23                                     Fax: (415) 358-6923
                                       mram@forthepeople.com
24
                                       Attorneys for Plaintiffs
25

26

27

28
                                          3
           PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                            CASE NO.: 5:20-CV-03664-LK
      Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 22 of 32



 1                                          APPENDIX A
 2                                          DEFINITIONS

 3          1.       The term “ALL” includes the word “ANY,” and vice versa.

 4          2.       The term “CLASS PERIOD” means the time period from June 1, 2016 through the

 5   present and ongoing.

 6          3.       The terms “CONCERNING” or “RELATING TO” include addressing, analyzing,

 7   concerning, constituting, containing, commenting on, discussing, describing, identifying, in

 8   connection with, referring to, reflecting, relating, relating to, reporting on, stating, or dealing with,

 9   in whole or in part, in addition to their customary and usual meanings, and shall be construed in the

10   broadest sense possible.

11          4.       The term “DOCUMENT” and “DOCUMENTS” shall be synonymous in meaning

12   and equal to the broadest meaning provided by Rule 34 of the Federal Rules of Civil Procedure

13   INCLUDING, without limitation, original and any non-identical copy of every kind of written,

14   printed, typed, recorded, or graphic matter, however produced or reproduced, including all

15   correspondence, letters, telegrams, telexes, messages, memoranda, instructions, emails, handwritten

16   or recorded notes, and all records, schedules, reports, surveys, calculations, transcripts, notes, time

17   cards, personal expense reports, appointment books, calendars, plans, purchase orders, contracts,

18   subcontracts, charts, COMMUNICATIONS, database, data compilation, diary, draft, drawing,

19   electronically stored information, emails, fax, floppy disk, graph, hard drive, image, index, instant

20   message, letter, log, magnetic tape, memorandum, note, optical disk, photograph, report, sound

21   recording, spreadsheet, storage device, text message, version, voicemail or writing. This term shall

22   apply to any DOCUMENT, whether in hard copy or electronic form, on any computers or other

23   system. Any copy of a DOCUMENT that differs in any respect.

24          5.       The term “GOOGLE” means GOOGLE LLC and any of its directors, officers,

25   consultants, agents, representatives, predecessors in interest, subsidiaries, assignees, licensees,

26   employees, attorneys and any other persons acting on GOOGLE LLC’S behalf, including

27   contractors.

28
                                                4
                 PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                                  CASE NO.: 5:20-CV-03664-LK
      Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 23 of 32



 1          6.       The term “INCLUDE” or “INCLUDING” means “include, but not limited to” or

 2   “including, but not limited to.”

 3          7.       The term “INFORMATION” or “USER’S INFORMATION” means information

 4   concerning a USER or a USER’S device(s), including a USER’S browsing activity, such as GET

 5   requests (or copies thereof) sent from a USER’S browser to a WEBSITE; any referrer page or search

 6   queries; any “fingerprint” data (as described in paragraphs 100–04 of the Second Amended

 7   Complaint); a USER’S IP address; any geolocation data; and any X-Client Data Header.

 8          8.       The term “USER” includes the word “CONSUMERS,” and vice versa

 9          9.       The term “YOU” or “YOUR” means or refers to DEFENDANT GOOGLE LLC,

10   and any of his or their attorneys, agents, representatives, predecessors, successors, assigns, and any

11   PERSONs acting or purporting to act on his or their behalf.

12
                                        GENERAL INSTRUCTIONS
13
             For purposes of reading, interpreting, or construing the scope of the DEFINITIONS,
14
     INSTRUCTIONS, and TOPICS, all of the terms shall be given their most expansive and inclusive
15
     interpretation. This INCLUDES the following:
16
                     (a)    The singular form of a word shall be interpreted as plural and vice versa.
17
                     (b)    “And,” “or,” as well as “and/or” shall be construed either disjunctively or
18
                            conjunctively as necessary to bring within the scope of the Topic anything
19
                            that might otherwise be construed to be outside the scope of the Topic.
20
                     (c)    “All,” “each” and “any” shall be construed as “all, each, and any.”
21
                     (d)    The use of a verb in any particular tense shall be construed as the use of
22
                            the verb in all other tenses as necessary to bring within the scope of the
23
                            Interrogatory that might otherwise be construed to be outside the scope of
24
                            the Interrogatory.
25
                                                  TOPICS
26
     1.
27

28
                                                5
                 PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                                  CASE NO.: 5:20-CV-03664-LK
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 24 of 32



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          6
           PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                            CASE NO.: 5:20-CV-03664-LK
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 25 of 32



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          7
           PLAINTIFFS’ NOTICE OF DEPOSITION PURSUANT TO RULE 30(b)(6)
                            CASE NO.: 5:20-CV-03664-LK
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 26 of 32



 1                                   PROOF OF SERVICE
 2         I, Vicky L. Ayala, declare:
 3         I am a citizen of the United States and employed in the City and County of San
 4   Francisco, CA. I am over the age of 18 and not a party to the within action; my business
 5   address is 44 Montgomery St., 41st Floor, San Francisco, CA 94104.
 6         On April 27, 2021, I served the following document(s) described as:
 7        PLAINTIFFS’ NOTICE OF DEPOSITION PURSURANT TO RULE 30(b)(6)
 8                BY FACSIMILE TRANSMISSION: As follows: The papers have been
          
 9                transmitted to a facsimile machine by the person on whom it is served at the
                  facsimile machine telephone number as last given by that person on any
10                document which he or she has filed in the cause and served on the party
                  making the service. The copy of the notice or other paper served by
11
                  facsimile transmission shall bear a notation of the date and place of
12                transmission and the facsimile telephone number to which transmitted or be
                  accompanied by an unsigned copy of the affidavit or certificate of
13                transmission which shall contain the facsimile telephone number to which
14                the notice of other paper was transmitted to the addressee(s).

15               BY MAIL: As follows: I am readily familiar with the firm’s practice of
                  collection and processing correspondence for mailing. Under that practice it
16                would be deposited with U.S. postal service on that same day with postage
17                thereon fully prepaid at San Francisco, CA, in the ordinary course of
                  business. I am aware that on motion of the party served, service is presumed
18                invalid if postage cancellation date or postage meter date is more than one
                  day after date of deposit for mailing in affidavit.
19

20               BY OVERNIGHT MAIL: As follows: I am readily familiar with the firm’s
                  practice of collection and processing correspondence for overnight mailing.
21                Under that practice, it would be deposited with overnight mail on that same
                  day prepaid at San Francisco, CA in the ordinary course of business.
22

23               BY ELECTRONIC MAIL TRANSMISSION: By electronic mail
                  transmission from vayala@bsfllp.com on April 27, 2021, by transmitting a
24                PDF format copy of such document(s) to each such person at the e-mail
                  address(es) listed below their address(es). The document(s) was/were
25
                  transmitted by electronic transmission and such transmission was reported as
26                complete and without error.

27

28
                                                                   Case No. 5:20-cv-03664-LHK
                                         PROOF OF SERVICE
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 27 of 32



 1    Andrew H. Schapiro (pro hac vice)
      Quinn Emanuel Urquhart & Sullivan, LLP       Attorney for Defendant
 2    191 N. Wacker Drive, Suite 2700
      Chicago, IL 60606
 3    Tel: 312-705-7400
      Fax: 312-705-7401
 4    andrewschapiro@quinnemanuel.com
      Stephen A. Broome                            Attorneys for Defendant
 5    Viola Trebicka
 6    Quinn Emanuel Urquhart & Sullivan, LLP
      865 S. Figueroa Street, 10th Floor
 7    Los Angeles, CA 90017
      Tel: 213-443-3000
 8    Fax: 213-443-3100
      stephenbroome@quinnemanuel.com
 9    violatrebicka@quinnemanuel.com
10    Diane M. Doolittle                           Attorneys for Defendant
      Thao Thai
11    Quinn Emanuel Urquhart & Sullivan, LLP
      555 Twin Dolphin Drive, 5th Floor
12    Redwood Shores, CA 94065
      Tel: 650-801-5000
13
      Fax: 650-8015100
14    dianedoolittle@quinnemanuel.com
      thaothai@quinnemanuel.com
15    William Burck (pro hac vice)
      Josef Ansorge (pro hac vice)
                                                   Attorneys for Defendant
16    Quinn Emanuel Urquhart & Sullivan, LLP
      1300 I Street NW, Suite 900
17    Washington, D.C., 20005
      Tel: 202-538-8000
18    Fax: 202-538-8100
      williamburck@quinnemanuel.com
19    josefansorge@quinnemanuel.com
      Jonathan Tse
20                                                 Attorney for Defendant
      Quinn Emanuel Urquhart & Sullivan, LLP
      50 California Street, 22nd Floor
21    San Francisco, CA 94111
      Tel: 415-875-6600
22    Fax: 415-875-6700
      jonathantse@quinnemanuel.com
23

24
           I declare that I am employed in the office of a member of the bar of this court at
25
     whose direction the service was made.
26

27

28
                                                                    Case No. 5:20-cv-03664-LHK
                                          PROOF OF SERVICE
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 28 of 32



 1        Executed on April 27, 2021, at San Francisco, CA.
 2

 3

 4                                                            Vicky L. Ayala

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  Case No. 5:20-cv-03664-LHK
                                       PROOF OF SERVICE
Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 29 of 32




THESE DOCUMENTS ARE
  REDACTED IN THEIR
      ENTIRETY




           EXHIBITS 5 – 8
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 30 of 32




1
                                     UNITED STATES DISTRICT COURT
2                                   NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
3
       CHASOM BROWN, WILLIAM BYATT,
4      JEREMY DAVIS, CHRISTOPHER                        Case No.: 5:20-cv-03664-LHK-SVK
       CASTILLO, and MONIQUE TRUJILLO
5
       individually and on behalf of all other          [PROPOSED] ORDER GRANTING
6      similarly situated,                              PLAINTIFFS MOTION TO COMPEL
                                                        REGARDING DISPUTE P3
7                     Plaintiffs,
8      vs.
9
       GOOGLE LLC,
10
                      Defendant.
11
                                          [PROPOSED] ORDER
12
             Before the Court is Plaintiffs’ Motion to Compel Regarding Dispute P3.
13
             Having considered Plaintiffs’ Motion, and good cause having been shown, the Court
14
      ORDERS as follows:
15
      Plaintiffs’ Data:
16
             By July 16, 2021, Google shall produce to Plaintiffs all of Plaintiffs’ data. This shall
17
      include all authenticated and unauthenticated identifiers Google uses to map and track Plaintiffs,
18
      and the data so associated with them, including                        listed in GOOG-BRWN-
19
      00028920,           identifiers,              identifiers, and any identifiers that Google keys or
20
      maps to those identifiers.
21
      Rule 30(b)(6) Deposition(s):
22
             By July 16, 2021, Google shall produce for testimony an adequately prepared and
23
      knowledgeable witness or witnesses designated for Topics 1 through 6 of Plaintiffs’ April 27, 2021
24
      Rule 30(b)(6) Deposition Notice. The testimony shall not be limited to Google Analytics or Google
25
      Ad Manager; the witness or witnesses shall be prepared to testify about all aspects of Google’s
26
      logs, databases, storage systems, and data structures containing Plaintiffs’ and Class Members’
27
      data. The witness or witnesses shall also be prepared to testify about the search tool shown in
28                                                                        CASE NO. 5:20-cv-03664-LHK-SVK
                              [PROPOSED] ORDER RE: PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 31 of 32




1     GOOG-BRWN-00028920. The witness or witnesses shall also be prepared to testify about Topic
2     5 (Google’s preservation of the logs, databases, storage systems, and data structures containing
3     Plaintiffs’ and Class Members’ data).
4     Onsite Access to Internal Google Tools and Data:
5            By July 16, 2021, Google shall permit Plaintiffs’ attorneys and experts onsite access to a
6     clean room in which Plaintiffs’ attorneys and experts will be permitted to access and use internal
7     Google tools, logs, and data for purposes of identifying the authenticated and unauthenticated data
8     concerning the named plaintiffs and their devices. Plaintiffs’ attorneys and experts will be granted
9     access to and use of the following tools and data:
10           1. The search tool shown in GOOG-BRWN-00028920;
11           2. Any logs, databases, or other data structures containing data and information
12               concerning the named plaintiffs, their devices, and/or their browsers, whether
13               authenticated or unauthenticated;
14           3. Any additional tools or data necessary for purposes of identifying the authenticated and
15               unauthenticated identifiers tied to the named plaintiffs, their devices, and/or their
16               browsers.
17           Google will make these tools and data available at a location of Google’s choosing. Google
18 may supervise Plaintiffs’ attorneys and experts’ access to and use of these tools and data.
19           Google will also in advance provide Plaintiffs’ attorneys and experts with documents
20 sufficient to guide their use of the tools and data, including documents that describe the data format

21 and fields.
22           Any access to Google tools and data and any information derived therefrom will be subject
23 to the terms of the parties’ Stipulated Protective Order (Dkt. No. 81).

24           This relief will not prevent or otherwise exclude Plaintiffs from seeking further relief
25 related to Request for Production Nos. 10 and 18 (Disputes P6 and P3) upon a showing of good
26 cause.

27
28                                                                        CASE NO. 5:20-cv-03664-LHK-SVK
                              [PROPOSED] ORDER RE: PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
     Case 5:20-cv-03664-LHK Document 199 Filed 06/23/21 Page 32 of 32




1          IT IS SO ORDERED.
2

3     DATED: ________________________       _____________________________________

4                                            Honorable Susan van Keulen
                                             United States Magistrate Judge
5

6

7

8
9
10

11
12

13

14
15

16

17

18
19

20

21
22

23

24
25
26

27
28                                                                  CASE NO. 5:20-cv-03664-LHK-SVK
                        [PROPOSED] ORDER RE: PLAINTIFFS’ MOTION TO COMPEL REGARDING DISPUTE P3
